Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.

Allowable Subject Matter Withdrawn
Prosecution on the merits of this application is reopened on all claims considered unpatentable for the reasons indicated below.  The invention instantly claimed is deemed obvious in view of newly found prior art (Xiao, CN204486123U).

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

                                             Claim Interpretation Maintained
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The dispensing system of claims 1, 10, 20, and 21.
The adjustable mechanism of claim 4.
The distance measuring unit of claim 8.
The control unit of claims 7 and 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                                  Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-4, 9-14, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN202316261 [see English translation]) in view of Xiao (CN204486123; [see English translations, specifically of specification; newly applied).

Zhang provides a dispensing device for applying adhesive to a wind [turbine] blade structure the device comprising a glue pushing box (220) defining a housing having an interior forming at least one reservoir capable of temporarily holding adhesive during dispensing, the housing having a bottom side, a top side, a front side, back side, and opposed sides located between the front side and back side, the bottom side configurable to face the application surface by user during dispensing, the at least one reservoir connected to an inlet (240) for adhesive supply and bottom outlet for discharge of the adhesive, the device including reservoir capable of providing consistent application of adhesive and thus would enable equalized dispensing flow rate during dispensing, wherein the glue pushing box is capable of manually being moved via handle unit defined by at least one handle (210) along said application surface, and a dispensing system or feed system (110, 270) configured to supply adhesive into the dispenser device at a predetermined supply flow rate, the glue pushing box (220) is manually moved, adhesive being fed to the inlet via the dispensing or feed system (110, 270), the inlet (24) in fluid communication with dispensing or feed system (110, 270) via a coupling element defined by a disassembly joint [0019]. Zhang recognizes use of metal insert(s) to change/alter different sizing profiles in the glue pushing box/housing in order to at least remove air bubbles as evidenced by [0010, 0025-0037].   Zhang is silent concerning the glue pushing box/housing reservoir having an insert for equalizing pressure within the box/reservoir and thus the dispense rate therefrom during dispensing.  However, Xiao provides a dispensing device for applying adhesive to a wind [turbine] blade structure, the device comprising a glue pushing tank (4; see Figs. 1-3) defining a housing having an interior forming at least one reservoir or storage cavity (4) capable of temporarily holding adhesive during dispensing.  Xiao incorporates a steel plate insert (5) having at least one hole (8) therein in order to effect uniformity in pressure within the reservoir or storage cavity (4), improve coating efficiency, and coating quality ([see pg. 2, beneficial effects]).   In light of the teachings of Xiao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a steel insert with at least one hole in the reservoir of the Zhang glue pushing box/housing in order to effect uniformity in pressure within the glue reservoir, improve coating efficiency, coating quality, and thereby effect uniformity in the dispense rate from the glue reservoir during dispensing.  
Regarding claim 2, see Zhang slot opening (225).  While a transparent or clear window is not taught by Zhang or Xiao, the use of a transparent window in a top of the glue pushing box/housing as defined by the combination above would enable the user to monitor feeding of adhesive during dispensing to make sure that there are no disruptions in the feeding of the adhesive.
Regarding claim 3, the Zhang device provides at least one exchangeable housing part defined by metal blade inserts [0032] which can change the profile of the dispensed adhesive. 
Regarding claim 4, the device as defined by the combination above would provide for an adjustable metal blade inserts (see Zhang [0032] or Xiao (Fig. 3)) which can change the profile of the dispensed adhesive by user insertion into the device..
Regarding claim 9, the configuring of the dispensing device as defined by the combination above to supply and thereby apply adhesive at a predetermined pressure between 0.1 and 10 bars in accordance with the viscous adhesive being applied to or into the application surface(s) would be well within the purview of one skilled in the art.
Regarding claim 10, Zhang provides a method of applying adhesive to an application surface on a wind [turbine] blade comprising providing a dispenser comprising a glue pushing box (220) defining a housing having an interior forming at least one reservoir capable of temporarily holding adhesive during dispensing, the housing having a bottom side, a top side, a front side, back side, and opposed sides located between the front side and back side, the bottom side configurable to face the application surface by user during dispensing, the at least one reservoir connected to an inlet (240) for adhesive supply and bottom outlet for discharge of the adhesive, the device including reservoir capable of providing consistent application of adhesive and thus would enable equalized dispensing flow rate during dispensing, wherein the glue pushing box is capable of manually being moved via handle unit defined by at least one handle (210) along said application surface, and a dispensing system or feed system (110, 270) configured to supply adhesive into the dispenser device at a predetermined supply flow rate, the glue pushing box (220) is manually moved, adhesive being fed to the inlet via the dispensing or feed system (110, 270), the inlet (240) in fluid communication with dispensing or feed system (110, 270) via a coupling element defined by a disassembly joint [0019];
coupling of the dispensing system or feed system (110, 270) to the glue pushing box (220) via the inlet (240) via coupling element defined by a disassembly joint [0019]; 
supplying adhesive to the glue pushing box (220) via the inlet (240) at a predetermined supply rate;  
manually dispensing adhesive through a bottom outlet of the glue pushing box onto the application surface using metal inserts of a desired profile via the bottom outlet onto the application surface of the blade at the predetermined rate; 
maintaining desired supply of adhesive to the at least one reservoir of the glue pushing box (220) to complete cementation of the blade along the application surface of the blade.
Zhang is silent concerning at least partially filling or at least maintaining a desired supply of adhesive to the at least one reservoir of the glue pushing box (220) to equalize dispensing rate during dispensing of adhesive on the wind turbine blade surface.  
However, Xiao provides a dispensing device for applying adhesive to a wind [turbine] blade structure, the device comprising a glue pushing tank (4; see Figs. 1-3) defining a housing having an interior forming at least one reservoir or storage cavity (4) capable of temporarily holding adhesive during dispensing.  Xiao incorporates a steel plate insert (5) having at least one hole (8) therein in order to effect uniformity in pressure within the reservoir or storage cavity (4), improve coating efficiency, and coating quality ([see pg. 2, beneficial effects]).   In light of the teachings of Xiao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a steel insert with at least one hole in the reservoir of the Zhang glue pushing box/housing in order to effect uniformity in pressure within the glue reservoir, improve coating efficiency, coating quality, and thereby effect uniformity in the dispense rate from the glue reservoir during dispensing.  Partially filling of the Zhang reservoir with adhesive would be expected in order to maintain desired supply of adhesive with minimal waste. 
Regarding claim 11, the configuring of the dispenser device as defined by the combination above to supply and thereby apply adhesive at a predetermined pressure between .1 and 10 bars in accordance with the viscous adhesive being applied to or into the application surface(s) would be well within the purview of one skilled in the art.
Regarding claims 12 and 13, the dispenser as defined by the combination above used in the method would provide for adjustment in the profile of the opening of the application device via metal inserts to change/alter different sizing profiles in the glue pushing box/housing in order to at least remove air bubbles as evidenced by Zhang ([0010, 0025-0037]) and Xiao incorporates a steel plate insert (5) having at least one hole (8) therein in order to effect uniformity in pressure within the reservoir or storage cavity (4), improve coating efficiency, and coating quality ([see pg. 2, beneficial effects]).   These metal inserts would enable the user to change the dimension in width and height. 
Regarding claim 14, the dispenser device as defined by the combination above would provide for an adjustment mechanism comprising a steel insert plate (5) including at least one row of holes (8; see Xiao, Fig. 3).
Regarding claim 17, the dispenser device as defined by the combination above would provide a handle unit defined by at least one handle (210; see Zhang).
Regarding claim 18, manually dispensing the adhesive via use of the dispenser device defined by the combination in a continuous and uniform manner would be within the purview of one skilled in the art to deposit adhesive along the application surface at a predetermined length, effecting improved cementation of the blade along the entire application surface.   
Regarding claim 20, Zhang provides a dispensing device for applying adhesive to a wind [turbine] blade structure the device comprising a glue pushing box (220) defining a housing having an interior forming at least one reservoir capable of temporarily holding adhesive during dispensing, the housing having a bottom side, a top side, a front side, back side, and opposed sides located between the front side and back side, the bottom side configurable to face the application surface by user during dispensing, the at least one reservoir connected to an inlet (240) for adhesive supply and bottom outlet for discharge of the adhesive, the device including reservoir capable of providing consistent application of adhesive and thus would enable equalized dispensing flow rate during dispensing, wherein the glue pushing box is capable of manually being moved via handle unit defined by at least one handle (210) along said application surface, and a dispensing system or feed system (110, 270) configured to supply adhesive into the dispenser device at a predetermined supply flow rate, the glue pushing box (220) is manually moved, adhesive being fed to the inlet via the dispensing or feed system (110, 270), the inlet (24) in fluid communication with dispensing or feed system (110, 270) via a coupling element defined by a disassembly joint [0019]. Zhang recognizes use of metal insert(s) to change/alter different sizing profiles in the glue pushing box/housing in order to at least remove air bubbles and control adhesive amount as evidenced by [0010, 0025-0037].   Zhang is silent concerning the glue pushing box/housing reservoir having an insert for equalizing pressure within the box/reservoir and thus the dispense rate therefrom during dispensing.  However, Xiao provides a dispensing device for applying adhesive to a wind [turbine] blade structure, the device comprising a glue pushing tank (4; see Figs. 1-3) defining a housing having an interior forming at least one reservoir or storage cavity (4) capable of temporarily holding adhesive during dispensing.  Xiao incorporates a steel plate insert (5) having at least one hole (8) therein in order to effect uniformity in pressure within the reservoir or storage cavity (4), improve coating efficiency, and coating quality ([see pg. 2, beneficial effects]).   In light of the teachings of Xiao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a steel insert with at least one hole in the reservoir of the Zhang glue pushing box/housing in order to effect uniformity in pressure within the glue reservoir, improve coating efficiency, coating quality, and thereby effect uniformity in the dispense rate from the glue reservoir during dispensing.  Varying of the amount of adhesive in the reservoir of the dispensing device as defined by the combination above via use of a desired insert(s) to effect a desired amount of adhesive to be dispensed by the user for a given application surface of the wind turbine blade at uniform or equalized dispense rate would be within the purview of one skilled in the art.
Regarding claim 21, Zhang provides a dispensing device for applying adhesive to a wind [turbine] blade structure the device comprising a glue pushing box (220) defining a housing having an interior forming at least one reservoir capable of temporarily holding adhesive during dispensing, the housing having a bottom side, a top side, a front side, back side, and opposed sides located between the front side and back side, the bottom side configurable to face the application surface by user during dispensing, the at least one reservoir connected to an inlet (240) for adhesive supply and bottom outlet for discharge of the adhesive, the device including reservoir capable of providing consistent application of adhesive and thus would enable equalized dispensing flow rate during dispensing, wherein the glue pushing box is capable of manually being moved via handle unit defined by at least one handle (210) along said application surface, and a dispensing system or feed system (110, 270) configured to supply adhesive into the dispenser device at a predetermined supply flow rate, the glue pushing box (220) is manually moved, adhesive being fed to the inlet via the dispensing or feed system (110, 270), the inlet (24) in fluid communication with dispensing or feed system (110, 270) via a coupling element defined by a disassembly joint [0019]. Zhang recognizes use of metal insert(s) to change/alter different sizing profiles in the glue pushing box/housing in order to at least remove air bubbles as evidenced by [0010, 0025-0037].   Zhang is silent concerning the glue pushing box/housing reservoir having an insert for equalizing pressure within the box/reservoir and thus the dispense rate therefrom during dispensing.  However, Xiao provides a dispensing device for applying adhesive to a wind [turbine] blade structure, the device comprising a glue pushing tank (4; see Figs. 1-3) defining a housing having an interior forming at least one reservoir or storage cavity (4) capable of temporarily holding adhesive during dispensing.  Xiao incorporates a steel plate insert (5) having at least one hole (8) therein in order to effect uniformity in pressure within the reservoir or storage cavity (4), improve coating efficiency, and coating quality ([see pg. 2, beneficial effects]).   In light of the teachings of Xiao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a steel insert with at least one hole in the reservoir of the Zhang glue pushing box/housing in order to effect uniformity in pressure within the glue reservoir, improve coating efficiency, coating quality, and thereby effect uniformity in the dispense rate from the glue reservoir during dispensing.  It would have been within the purview of one skilled in the art to utilize a desired insert(s) in the reservoir of the dispensing device as defined by the combination above in order  to effect a desired amount of adhesive to be dispensed by the user for a given application surface of the wind turbine blade at uniform or equalized dispense rate.

Claims 4-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN202316261 [see English translation]) in view of Xiao (CN204486123; [see English translations, specifically of specification) as applied to claim 1 above and further in view of Bloodthoofd (US4,450,226; newly applied).
The teachings of Zhang and Xiao have been mentioned above.  The dispenser device as defined by the combination above would provide for metal insert(s) (see Zhang [0032] or Xiao (Fig. 3)) to be used to change the profile of the dispensed adhesive by exchanging of insert(s) parts.  Zhang and Xiao are silent concerning an electrically controlled actuator so as to control at least one moveable plate member to change at least the cross-sectional profile, width or height of the dispensed adhesive via the dispenser housing side opening being opened or closed.  Bloodthoofd provides in the coating art, an adjustable mechanism including electrically controlled actuator unit to change at least the cross-sectional profile, width or height of dispensed resin material from the dispenser housing side opening being opened or closed with at least one moveable plate member (i.e., gate 24, see Fig. 1; col. 4, lines 4-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an adjustable mechanism including electrically controlled actuator unit as taught by Bloodthoofd in the device as defined by the combination above with at least one moveable plate member (i.e., gate) as an alternative manner to electrically change at least the cross-sectional profile, width or height of the dispensed adhesive via sidewall of the dispenser housing.
Regarding claim 5, the device as defined by the combination above would provide for change of at least the cross-sectional profile, width or height of the dispensed adhesive via sidewall of the dispenser housing with the electrically controlled actuator unit.
Regarding claim 6, the device as defined by the combination above would provide for change of at least the cross-sectional profile, width or height of the dispensed adhesive via sidewall of the dispenser housing with the electrically controlled actuator unit and at least one moveable plate member.  The provision of an additional electrically controlled/actuated moveable plate member on another side of the housing to enclose or narrow the application of adhesive would be within the purview of one skilled in the art.  Movement of the plate members to be independent or in sync to effect a desired cross-sectional profile, width or height of the dispensed adhesive via sidewall of the dispenser housing for a desired application surface of the wind turbine blade would be within the purview of one skilled in the art.
Regarding claim 7, the device as defined by the combination above would provide for an electrically controlled actuator unit to control movement of at least one moveable plate member.
Regarding claim 19, the device as defined by the combination above would provide for change of at least the cross-sectional profile, width or height of the dispensed adhesive via sidewall of the dispenser housing with the electrically controlled actuator unit and at least one moveable plate member.  The provision of an additional electrically controlled/actuated moveable plate member on another side of the housing (i.e., perpendicular to the [first] moveable plate member) to enclose or narrow the application of adhesive would be within the purview of one skilled in the art.  Movement of the plate members to be independent or in sync to effect a desired cross-sectional profile, width or height of the dispensed adhesive via sides of the dispenser housing for a desired application surface of the wind turbine blade would be within the purview of one skilled in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN202316261 [see English translation]) in view of Xiao (CN204486123; [see English translations, specifically of specification) and Bloodthoofd (US4,450,226) as applied to claim 7 above and further in view of Gaon et al (US2009/0038707).

The teachings of Zhang, Xiao, and Bloodthoofd have been mentioned above.  None teach or suggest a distance measuring unit used with a control unit to determine the distance the device travels along the application surface. However, Gaon provides in a dispensing device use of a distance measuring unit (i.e., including sensors 18, 20) used in concert with a system control (30) to determine the distance the dispensing device travels along the application surface during the application of adhesive on the surface in order to accurately regulate the placement of a predetermined amount of adhesive on the surface as evidenced by Gaon [0024, 0028-0033]. In light of the teachings of Gaon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a distance measuring unit in the dispenser device as defined by the combination above in order to accurately regulate the placement of a predetermined amount of adhesive on the surface and thereby minimize waste of adhesive.

Claim 15 is are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN202316261 [see English translation]) in view of Xiao (CN204486123; [see English translations, specifically of specification) as applied to claims 1 and 4 above and further in view of Ledermann et al (US 4,898,117).
The teachings of Zhang and Xiao have been mentioned above.  The device as defined by the combination above would provide for metal insert(s) (see Zhang [0032] or Xiao (Fig. 3)) with holes which can change the profile of the dispensed adhesive.  There is no suggestion of at least one elongated hole on the housing.  However, Ledermann provides for a dispenser device for dispensing viscous material with adjustment structure to include a slot or elongated hole arrangement as shown in Fig. 7D.  In light of Ledermann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a slot or elongated hole arrangement on the bottom side of the housing of the dispenser device as defined by the combination above in order to adjust the cross-sectional profile of dispensed viscous material for application on the surface of the wind turbine blade.  Furthermore, connection of the metal adjustment structure to the housing of the dispenser device as defined by the combination above via suitable hardware would have only required routine skill in the art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN202316261 [see English translation]) in view of Xiao (CN204486123; [see English translations, specifically of specification) and Bloodthoofd (US4,450,226) as applied to claim 5 above and further in view of Ledermann et al (US 4,898,117).
The teachings of Zhang, Xiao, and Bloodthoofd have been mentioned above.  None teach or suggest least one elongated hole on the housing.  However, Ledermann provides for a dispenser device for dispensing viscous material with adjustment structure to include a slot or elongated hole arrangement as shown in Fig. 7D.  In light of Ledermann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a slot or elongated hole arrangement on the bottom side of the housing of the dispenser device as defined by the combination above in order to adjust the cross-sectional profile of dispensed viscous material for application on the surface of the wind turbine blade.  Furthermore, connection of the metal adjustment structure to the housing of the dispenser device as defined by the combination above via suitable hardware would have only required routine skill in the art.

                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents sets forth a manual coating applicator with use of multiple plates to facilitate uniformity in pressure on the application of coating material on a surface: Nosin (US2707294). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
10/08/2022